ACCEPTED
                                                                                                  05-15-01548-CV
                                     05-15-01548-CV                                    FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                            12/22/2015 2:32:06 PM
                                                                                                       LISA MATZ
                                                                                                           CLERK

                                    CAUSE NO. 15C-0035-2

AMERICAN HOMES 4 RENT                           §           IN THE COUNTY COURT
                                                                                FILED IN
EIGHT, LLC                                      §                        5th COURT OF APPEALS
                                                §                             DALLAS, TEXAS
       Plaintiff,                               §                        12/22/2015 2:32:06 PM
                                                §                               LISA MATZ
v.                                              §            AT LAW     NO. 2     Clerk
                                                §
JASON SANCHEZ, FALLON J. TAFF,                  §
And ALL OTHER OCCUPANTS                         §
OF 2000 NATCHEZ DRIVE,                          §
FORNEY, TEXAS 75126                             §
                                                §
       Defendant.                               §            KAUFMAN COUNTY, TEXAS


                            DEFENDANT’S NOTICE OF APPEAL

       NOW COMES, JASON SANCHEZ and ALL OTHER OCCUPANTS OF 2000

NATCHEZ DRIVE, FORNEY, TEXAS 75126, Defendant in the above-styled and numbered

cause, and files this his Notice of Appeal.

       1.      Defendant desires to appeal the Final Judgment entered by this Court on

September 22, 2015.

       2.      Defendant desires to appeal to the Fifth Court of Appeals.
                                                   Respectfully Submitted,

                                                   GAGNON, PEACOCK & VEREEKE, PLLC
                                                   4245 N. Central Expressway
                                                   Suite 250, Lock Box 104
                                                   Dallas, Texas 75205
                                                   Telephone: (214) 824-1414
                                                   Facsimile: (214) 824-5490
                                                   Email: attorneys@gapslaw.com

                                                   By: /s/ Colin P. Benton
                                                       J.B. Peacock, Jr.
                                                       State Bar No. 15678500
                                                       David M. Vereeke
                                                       State Bar No. 20547500
                                                       Colin P. Benton
                                                       State Bar No. 24095523

                                                   ATTORNEY FOR DEFENDANT




                               CERTIFICATE OF SERVICE

       This is to certify that on the 22nd day of December, 2015, a true and correct copy of the
foregoing document was served upon the following:

Keith Wolfshohl                                    Via Electronic Means
Barry & Stewart, PLLC
4151 Southwest Freeway, Suite 680
Houston, Texas 77027
Telephone: (713) 722-0281
Facsimile: (713) 722-9786

                                                   /s/ Colin P. Benton
                                                   Of Gagnon, Peacock & Vereeke, PLLC




Defendant’s Notice of Appeal                                                              Page 2
Sanchez